Walker, J.
This case is not briefed for the appellant, nor is there any proper assignment for errors. The petition for the writ of error probably states the reasons for bringing the cause to this court.
The affidavit for a continuance is that of the attorney, and not of the party who should make it; but it is not sworn to or signed, and therefore need not be further noticed.
The theft of a watch and chain, with which Boss is charged in the bond, is an offense against our laws. It is not necessary that the bond should state the county in which the offense was committed. (The State v. Brown, 34 Texas, 146.)
The condition and requirements of the bond are in accordance with law. A recognizance or bail bond is not defective because it requires the party bounden to appear from “day to day.” But it is objected that the bond was hot upon the files of the court. The bond appears to have been filed “nunc pro tunc,'1'’ on the day of entering the second judgment nisi. There is no time fixed by law for the filing of the bond, and it is sufficient if it be in court, *643and on the files, before the trial. (Haverty et al. v. The State, 32 Texas, 602.) In the absence of anything to the contrary, the presumptions are in favor of the judgment, and that everything necessary to be done was done in accordance with law.
There has been a good deal of frivolous resistance to this judgment, for which nobody assumes the responsibility in this court. But we find no error in the record on which to reverse the judgment, and it is therefore affirmed.
Affirmed.